United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-3326
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Irenelisa Torres-Resendiz

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                              Submitted: April 25, 2016
                               Filed: April 27, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Irenelisa Torres-Resendiz directly appeals after she pled guilty to conspiring to
distribute methamphetamine, and the district court1 sentenced her to 140 months in


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
prison and three years of supervised release. Her counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the district court’s application
of a two-level enhancement under U.S.S.G. § 3B1.1(c) for Torres-Resendiz’s
aggravating role in the offense.

       The district court did not clearly err in assessing the enhancement. See United
States v. Gutierrez, 757 F.3d 785, 789 (8th Cir. 2014) (standard of review). At
sentencing, the government presented testimony and other evidence establishing that,
for two months, Torres-Resendiz received weekly or bi-weekly shipments of large
quantities of methamphetamine from a supplier, and instructed others to wire the drug
proceeds, which showed that she directed large quantities of drugs and drug proceeds;
exercised control over others; and acted as a “key link” between supplier and
distributor. See U.S.S.G. § 3B1.1, comment. (n.4) (relevant factors); United States
v. Johnson, 619 F.3d 910, 921 (8th Cir. 2010).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues. Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-